MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ applications for cancellation of removal under 8 U.S.C. § 1229b(b)(l).
We have reviewed the response to the court’s July 16, 2007 order to show cause and respondent’s motion to dismiss, and we conclude that petitioners have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Additionally, to the extent that this petition for review seeks to challenge the denial of cancellation of removal to petitioner Juan Alberto Hernandez Rodriguez, A95449-195, respondent requests in the motion to dismiss that the court summarily deny the petition for review. A review of the administrative record demonstrates that petitioner has presented no evidence that he has a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002); see also Admin. Record at 72, 118. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review with respect to petitioner Juan Alberto Hernandez Rodriguez are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.